Citation Nr: 1400604	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-46 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder claimed as tuberculosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from July 1973 to October 1974.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California.  Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Regarding the duty to assist, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can proceed with the processing the appellant's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a lung disability, to include the residuals of tuberculosis.  He has averred that while on active duty, he developed a lung disorder that he now claims was an early manifestation of tuberculosis.  During his hearing before the Board, the appellant further stated that after service, he continued to suffer from the symptoms and manifestations of a lung disorder such that in the early 1990s he was treated for nine months with active tuberculosis.  

There appears to be an absence of medical records dating from 1974 to 2004.  The appellant has intimated that these records may be located at a state or federal facility.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Accordingly, attempts should be made to obtain all of the records of the appellant that have been produced for the period extending from 1974 to 2004, along with the appropriate private medical records and reports. 

Regarding the claim of service connection for an acquired psychiatric disorder to include PTSD, the appellant has claimed that while he was in boot camp or, alternatively, going through a training exercise, he was at some type of range or exercise area when he witnessed a fellow recruit/Marine die.  He has indicated that the Marine/recruit stood up during the exercise or activity and was killed by friendly fire.  Because of that incident, the appellant maintains that he became disillusioned with the Marine Corps and he began having disciplinary/legal problems.  

A review of the available service records shows that after the appellant completed training, he was released to a unit in the Fleet Marine Force (FMF).  He initially was judged as performing his duties and tasks proficiently and expeditiously.  However, the appellant later began having difficulty in his unit and with his command.  He was issued a number of nonjudicial punishments and it was eventually recommended that he be discharged from the Marine Corps for the good of the service.  As a part of process, the appellant was screened by a military medical care provider who concluded that he was suffering from a "personality disorder."  The results of the psychiatric evaluation were forwarded to his command and the appellant was eventually discharged from service.  Since that time, the he has reportedly suffered from depression, anxiety, nightmares, and other psychiatric symptoms.  

Upon review of the claims folder, the Board would point out that despite the assertions made by the appellant concerning stressors that he may have witnessed, further development of the claim by VA has not taken place.  For example, VA has not gone contacted the Marine Corps to attempt verification of the claimed stressor.  Such development should be conducted on remand.  

Following an attempt to verify the claimed stressor, the Veteran should be afforded a VA psychiatric examination to identify all current psychiatric diagnoses and to determine whether any such disorders are due to service or represent an aggravation on the personality disorder noted in service.  


Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should contact the appellant and request that he identify all sources of health care treatment received since leaving the service in 1974, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible correctional facility medical records, for which all relevant records are not already in the claims folder.  

The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  The appellant should be further asked where he was incarcerated (state and federal facilities) and the dates of those periods of incarceration so that the medical records from those locales may be obtained and included in the claims folder for review.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2013).

3.  Only after all of the appellant's state, federal, private, and VA medical records have been obtained and included in the claims folder for review, the AMC should schedule the appellant for a VA pulmonary examination.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant or nurse, and the doctor must assess whether the appellant now suffers from any type of lung disorder, to include inactive tuberculosis.  

The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found lung disorder is related to or caused by his military service or whether any disorder, such as tuberculosis, manifested itself within the three year presumptive period of tuberculosis.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that the lung disorder began in or was caused by or the result of his military service or that it began within three years after his discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed lung disorder, to include tuberculosis, is not service-related, he or she must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  The AMC should conduct any additional development that may be necessary as to the appellant's reported in-service stressors, considering the amended provisions of 38 C.F.R. § 3.304 (f), effective July 13, 2010.  The AMC should contact Headquarters Marine Corps and determine whether any individual may have died while at boot camp or during training at the same time that the appellant was at boot camp or shortly thereafter.  Any information obtained should be included in the claims folder for review.  If no additional development is necessary, the AMC should note as such in the claims folder.

5.  After the above items have been accomplished, the AMC should then schedule the appellant for a psychiatric examination in order to determine whether the appellant now suffers from a psychiatric disorder, to include but not limited to posttraumatic stress disorder (PTSD) or any other acquired psychiatric disorder.  The examiner should be given a copy of this remand and the appellant's entire claims folder, and the examiner should be informed of which, if any, in-service stressors have been verified.  The examiner should be requested to review the appellant's claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If and only if it is determined that the appellant is now suffering from PTSD, the examiner should state whether it is at least as likely as not that such disorder is the result of any verified in-service stressors.  Further, if there are no verified stressors, the examiner should state whether it is at least as likely as not that the appellant's PTSD symptoms are related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

The examiner should express an opinion as to whether any found psychiatric disorder other than PTSD, at least as likely as not began in or is related to the appellant's military service or any incidents therein, to include any verified stressors. 

It should be specifically considered whether the in-service symptoms then characterized as personality disorder were instead early manifestations of a current acquired psychiatric disorder.  If the examiner finds that the in-service symptoms were correctly identified as being a personality disorder then the examiner should state whether such was aggravated by service, resulting in any other psychiatric condition diagnosed at present or at any time during the pendency of the appeal (from April 2008).

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions along with the assessment made by a private examiner in 2008.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed psychiatric disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  Moreover, the examiner should proffer an opinion as to whether the appellant is suffering from a personality disorder, as originally diagnosed while he was on active duty, and whether such a diagnosis was in error.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

6.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the appropriate (incomplete) report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

7.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


